Case: 1:18-cv-07686 Document #: 435 Filed: 03/16/20 Page 1 of 1 PageID #:4596

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Bayu Saputra, et al.
                                                          Plaintiff,
v.                                                                     Case No.:
                                                                       1:18−cv−07686
                                                                       Honorable Thomas M.
                                                                       Durkin
BOEING INTERNATIONAL SALES
CORPORATION, a Washington State Profit
Corporation, et al.
                                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 16, 2020:


        MINUTE entry before the Honorable Thomas M. Durkin:Plaintiff's motion for
leave to file a first amended complaint [429] is moot. Plaintiff's motion for leave to file a
first amended complaint [432] is granted without objection. No appearance is required on
3/17/2020. Mailed notice(srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
